department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date tl-n-193-01 cc corp uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb area seattle attn gregory hahn from jasper l cummings associate chief_counsel corporate cc corp subject this chief_counsel_advice responds to your memorandum received on date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend holding sub fsub1 fsub2 fsub3 year year year date date tl-n-193-01 x y units z country m bank issue whether a note can be characterized as debt when all interest payments due thereon must be paid solely in voting common_stock of the issuer and the principal_amount must be paid solely in a fixed number of shares of the issuer’s voting common_stock determined on the date the note was issued conclusion the note cannot be characterized as debt facts holding is a u s_corporation and the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return holding operates primarily through wholly owned sub a domestic_corporation and another wholly owned domestic_corporation sub wholly owns fsub1 a country m corporation that is treated as a disregarded_entity for u s tax purposes and fsub2 a country m corporation fsub2 wholly owns fsub3 a country m corporation starting in year holding engaged in a series of transactions that were designed to retire dollar_figurex of fsub3's debt shortly before the transactions described below fsub1 was incorporated on date the following transactions among others occurred fsub1 borrowed dollar_figurex from bank the bank loan the entire principal balance of the bank loan was due on date which was several years after date and interest payments were due periodically sub and fsub1 entered into a currency swap agreement that required fsub1 to initially exchange the dollar_figurex proceeds from the bank loan with sub for an equivalent amount of country m currency y units to make offsetting payments of interest and principal in u s and country m currency over the term of the loan and to re-exchange the dollar_figurex and the y units on date tl-n-193-01 fsub1 advanced the y units to fsub2 in exchange for a y units promissory note the note the note provided for annual interest payments to be made in fsub2 voting common_stock the note also provided that the y units principal_amount of the note would be paid on date or earlier on demand by fsub1 fsub1 and fsub2 entered into a purchase agreement the purchase agreement requiring fsub1 to buy z shares of fsub2 voting common_stock from fsub2 on date or on any earlier date when a repayment of the principal of the note was made the fair_market_value of z shares of fsub2 common_stock on date equaled the y units principal_amount due on the note the purchase agreement also provided that fsub1 could pay for the z shares of fsub2 stock by tendering the note if fsub2 failed to pay the principal_amount due on the note finally the purchase agreement provided that fsub2 could repay the note by issuing z shares of stock if fsub1 failed to acquire the z shares pursuant to the purchase agreement fsub2 advanced y units to fsub3 in exchange for a y units promissory note from fsub3 the fsub3 note the fsub3 note provided for annual interest payments to be made in country m currency the principal_amount of the fsub3 note was due on date the parties made the required_payments under the notes and agreements above each year and completed the transactions above on date in accordance with the purchase agreement fsub1 tendered the note to fsub2 on date in exchange for the z shares of fsub2 in satisfaction of the principal_amount due on the note because fsub1 is a disregarded_entity for the tax years at issue year sec_1 and the note was treated on holding’s u s consolidated tax_return as a direct equity_investment by sub in fsub2 therefore sub did not report any payments received by fsub1 on the note as interest_income for country m tax purposes in year sec_1 and fsub1 and fsub2 were treated as separate country m corporations and the note was treated as debt fsub1 and fsub2 reported the interest_paid on the note as interest_income and deduction respectively under country m law fsub2 was able to deduct the interest payments made in its own stock you have asked us to consider whether the note can be characterized as equity for u s tax purposes and thus whether the payments received by fsub1 on the note should be reported by sub as interest on holding’s consolidated_return law and analysis under the note as modified by the purchase agreement fsub2 was in tl-n-193-01 substance required to repay the entire principal_amount due by issuing fsub2 stock the note and purchase agreement essentially provided for repayment of principal in one of two ways either fsub2 could have paid y units to fsub1 with fsub1 immediately recontributing the y units to fsub2 in exchange for z shares of fsub2 stock or fsub1 could simply have tendered the note to fsub2 in exchange for the z shares in either case fsub1 would end up with the z shares and the note would be cancelled the latter scenario actually occurred the note as modified by the purchase agreement thus lacked the indicia of debt in several important respects the most significant of which are that all payments of interest and principal were required to be made in voting common_stock of fsub2 and that fsub1 was not entitled to receive a sum certain on date see eg notice_94_47 1994_1_cb_357 revrul_83_98 1983_2_cb_40 and sec_385 of the internal_revenue_code all stating that one of the factors in a debt-equity analysis is whether there is an unconditional promise to pay on demand or on a specified maturity_date a sum certain in notice_94_47 the service announced that it will scrutinize certain instruments reported as debt for federal_income_tax purposes but which contain equity features such as the ability to repay the instrument’s principal with the issuer’s stock notice_94_47 discusses revrul_85_119 1985_2_cb_60 in that ruling a bank_holding_company issued twelve-year notes repayable in shares of the company’s stock or in cash the holder was entitled to receive stock with a fair_market_value equal to the principal_amount of the notes on the date of repayment the ruling holds that the notes constitute debt based on all the facts and circumstances including the fact that a holder of the notes had the right to be repaid in cash or in stock notice_94_47 states that an instrument does not qualify as debt if it has terms substantially identical to the notes in rev_rul except for a provision that requires the holder to accept payment of principal solely in stock of the issuer notice_94_47 pincite in the instant case fsub1 was required to accept 1we note that sec_385 is not applicable in the instant case under sec_385 the issuer's characterization of an instrument as of the time of issuance as either debt or equity is binding on the issuer and on all holders of the instrument this characterization however is not binding on the internal_revenue_service or on a holder that discloses to the service on its return that it is treating the instrument in a manner inconsistent with the issuer’s characterization we do not know whether the holding consolidated_group filed a sec_385 statement since no sec_385 statement was included in the documents we’ve examined in this case we do know based on the documents we’ve examined that the holding consolidated_group treated the note as equity for u s federal tax purposes and that fsub2 the issuer did not file a u s federal tax_return treating the note as debt for u s tax purposes accordingly we do not believe that sec_385 would be implicated here even if the sec_385 statement were not filed tl-n-193-01 all payments on the note solely in fsub2 stock furthermore the number of shares to be issued in repayment of the note was fixed on date the principal_amount of the note was to be repaid in z shares of fsub2 stock regardless of the value of such shares on date thus fsub1 participated in any increases or decreases in value of fsub2 over the term of the note and was not entitled to receive a sum certain on date see revrul_83_98 supra pincite holding that twenty-year adjustable convertible rate notes were equity because of the very high probability that all of the notes would be converted into a fixed number of shares of the issuer’s stock and stating that the notes thus did not represent a promise to pay a sum certain accordingly the note cannot be characterized as debt under these circumstances we do not however opine on the u s tax treatment of the note or on any other aspect of the above transactions except as specifically provided in the above sentence case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions jasper l cummings associate chief_counsel corporate by michael j wilder senior technician reviewer cc corp
